Decrees affirmed. The Probate Court, after hearing, entered a decree allowing the first and final account of the Boston Safe Deposit and Trust Company as special administrator of the estate of Carrie Scott Merrill, and a decree allowing the first and final account of the Boston Safe Deposit and Trust Company, Charles A. Bean and Phillip H. Tirrell, executors of the will of said Carrie Scott Merrill. A legatee appealed from each of these decrees. , The only item in the special administrator’s account in dispute is the compensation of the special administrator, and the only item in the executors’ account in dispute is the compensation of the executors. General Laws (Ter. Ed.) c. 206, § 16, as amended by St. 1941, c. 36, provides that an administrator or executor “shall have such compensation for services as the court may allow.” This means compensation that is “just and reasonable.” Parker v. Hill, 185 Mass. 14. Kinion v. Riley, 310 Mass. 338, 342, and cases cited. There is no special finding that the compensation involved in either account was “just and reasonable.” But the allowance of the accounts' imports such findings. See Bearse v. Styler, 309 Mass. 288, 291. All the evidence is reported. It cannot be said that upon this evidence the findings were plainly wrong. The decrees, therefore, are affirmed.